Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141770                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 141770
                                                                     COA: 291896
                                                                     Wayne CC: 2007-007179-01-FC
  MICHAEL JOHN MYERS,
           Defendant-Appellant.

  _________________________________________/

         By order of March 30, 2011, the application for leave to appeal the August 5, 2010
  judgment of the Court of Appeals was held in abeyance pending the decisions in People v
  Watkins (Docket No. 142031) and People v Pullen (Docket No. 142751). On order of the
  Court, the cases having been decided on June 8, 2012, 491 Mich 450 (2012), the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           h0827                                                                Clerk